Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Reasons for Allowance
Lassner (US20090226530), Chickering (USP6308434), Bechtold-Peters (US20070298116), Heller, (Polyorthoesters, Advanced Drug Delivery Reviews, p.1015, 2002), Heier (Retinal Physician April 1, pages 1-7 2009), Hughes et al (US20050281861), Broadhead (J. Pharm, Pharmacol. p.458, 1994) and Curdy (US20070071825), as a whole, fail to make obvious a method of manufacturing an extended release pharmaceutical composition comprising aflibercept (protein) particles coated with a polyorthoester (biodegradable polymer) that requires two distinct spray drying steps comprising spray drying an aqueous aflibercept solution to provide aflibercept microparticles where the inlet temperature of the spray dryer is set at a temperature greater than the boiling point of water to form a powder comprising aflibercept microparticles, and then suspending this formed powder comprising aflibercept microparticles in a solution comprising a polyorthoester polymer and an organic solvent providing a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626